Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment filed on July 30, 2021 has been entered.	
Claims 1, 7-11, and 13-19 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of a glycoside hydrolase Family 13 glycogen debranching enzyme, a second amylase having at least 80% identity with the wild type amylase from SP722, and surfactant as the cleaning adjunct in the reply filed on March 23, 2020. 
Claims 7 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 23, 2020.  

Response to Arguments
 	Applicant’s amendment and arguments filed on July 30, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   
Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has been amended to delete the phrase “Pseudomonas or Cornybacterium glutamicum”.  Therefore, the rejection of claim 1 and claims 8-11 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 
 
Claim 1 and claims 8-11 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “pH from about 7.5 to 8.9”.  The metes and bounds of the phrase in the context of the claims are not clear.  It is unclear what pH is considered as “about” 7.5 or “about” 8.9.  The specification does not define as to what range of pH is covered by the phrase “about”.  Examiner requests clarification of the above phrase.  
In response to the previous Office Action, Applicant argues that since claim 1 has been amended to delete the recitation of “Pseudomonas or Cornybacterium glutamicum”, the rejection has been overcome.  This is not found persuasive.  The deletion of “Pseudomonas or Cornybacterium glutamicum” from claim does not clarify what pH is considered as “about” 7.5 or “about” 8.9.  
Hence the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 8-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cascao-Pereira (US 2016/0017303 – cited previously on form PTO-892), Song Miracle (US 2015/0203796 – form PTO-892).
	Regarding claim 1, Cascao-Pereira discloses a cleaning composition comprising (a) an effective amount of a debranching enzyme, (b) wildtype Bacillus SP722 alpha-amylase having the activity of breaking alpha-1,4-glycosidic bonds, and (c) a cleaning adjunct ([0005], [0008], [0055]-[0061], [0338], and [0436]). Regarding claim 19, Cascao-Pereira discloses additional enzymes used in combination with the amylase, such as a debranching enzyme, lipase, protease, pectate lyase, cellulase, cutinase, mannanase ([0061], [0436], [0494], and [0497]).  Cascao-Pereira discloses that the additional enzymes, those used in combination with the amylase, can comprise of 0.01 to 5 mg of active enzyme per gram of the cleaning composition ([0497] and [0538]), which falls within the range of 0.05 to 10 mg of claim 1 of the instant application.    Regarding claims 8-9 and 11, Cascao-Pereira discloses a cleaning composition comprising of a non-soap anionic surfactant comprising of a linear alkyl benzene sulphonate ([0484]).  Regarding claim 10, the weight ration of the non-soap anionic surfactant to non-ionic surfactant is greater than 1:1, which encompasses the ratio of 100:1 to 1:1.  Regarding claim 1, the specification does not define as to what range of pH is covered by the phrase “about”.  Therefore, the phrase “about” has been interpreted to encompass a pH within +/- of 10% of 7.5, which equates to a pH range of 6.75-8.25.  The pH of the cleaning composition of Cascao-Pereira is about 7 ([0436]), which falls within the pH range of about 7.5 to 8.9 of claim 1 of the instant application.  The pH of the cleaning composition of Cascao-Pereira can be adjusted and measured in 1 wt% solution in 
The difference between the cleaning composition and the instant claims is that the Cascao-Pereira does not disclose a glycogen debranching enzyme having 100% sequence identity to SEQ ID NO:1 of the instant application.		 
		Regarding claim 1, Song discloses a glycogen debranching enzyme (GlgX) having 100% sequence identity to SEQ ID NO:1 of the instant application (abstract and Figure 3 and see the sequence alignment below). The GlgX debranching enzyme of Song is a glycogen debranching enzyme isolated from E. coli (abstract and page 1847).  The GlgX debranching enzyme of Song cleaves alpha-1,6 glyosidic linkages of starch and glycogen and has high activity towards dextrin (page 1847-1848).  		
		Therefore, combining the teachings of Cascao-Pereira, Song, and Miracle, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art debraching enzyme of Cascao-Pereira with other known debranching enzymes, such as the glycogen debranching enzyme of Song in an amount of 0.05-5 mg as suggested by Cascao-Pereira, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have been motivated to substitute the debranching enzyme of Song in order to breakdown 1,6 glyosidic linkages of starch and glycogen and dextrin, thus further increasing efficacy in cleaning starch stains.  One of ordinary skill in the art would have had a 
Therefore, the above references render claims 1, 8-11 and 19 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argue that the claims are nonobvious over the cited references because the references fail to teach or disclose alone or in combination a cleaning compositions comprising 0.05-10 mg of a glycogen debranching enzyme and although Cascao-Pereira discloses adding an “effective amount” of a debranching enzyme, Cascao-Pereira fails to disclose or suggest a cleaning composition comprising 0.05-10 mg of a glycogen debranching enzyme per gram of the cleaning composition. 
This is not found persuasive. As Applicant has pointed out, Cascao-Pereira comprises an effective amount of a debranching enzyme ([0436]).  However, contrary to Applicant’s argument, Cascao-Pereira discloses that the additional enzymes, those used in combination with the amylase such as the debranching enzyme, can comprise of 0.01 to 5 mg of active enzyme per gram of the cleaning composition ([0497] and [0538]), which falls within the range of 0.05 to 10 mg of claim of the instant application. 
Applicant argues that the specification at page 45 discloses an unexpected effectiveness at cleaning chemically complex soil materials due to at least the claimed combination of the recited amylase from Bacillus SP722 and glycogen debranching of SEQ ID NO:1.
This is not found persuasive.  A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  MPEP 716.02(a).  In the instant case, the increased cleaning performance against stains of the cleaning composition comprising of two different enzymes is not unexpected because the glycogen debranching enzyme of SEQ ID NO:1 cleaves alpha-1,6 glyosidic linkages of starch and glycogen and has high activity towards dextrin and the Bacillus SP722 amylase cleaves alpha-1,4-glycosidic bonds of starch and their combined used can contribute to an enhanced cleaning across a broader substrate range. 
Applicant argues that the alleged combination of Cascao-Pereira and Song constitutes improper hindsight because Cascao-Pereira fails to provide any guidance as to any example of a debranching enzyme or the debranching enzyme having the amino 
This is not found persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Cascao-Pereira suggests using a debranching enzyme in combination with a Bacillus SP722 amylase and Song discloses a glycogen debranching enzyme (GlgX) having 100% sequence identity to SEQ ID NO:1 of the instant application (abstract and Figure 3) that cleaves alpha-1,6 glyosidic linkages of starch and glycogen and has high activity towards dextrin (page 1847-1848).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art debraching enzyme of Cascao-Pereira with other known debranching enzymes, such as the glycogen debranching enzyme of Song an amount of 0.05-5mg as suggested by Cascao-Pereira, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have been motivated to substitute the debranching enzyme of Song in order to breakdown 1,6 glyosidic linkages of starch and glycogen and dextrin, thus further increasing efficacy in cleaning starch stains.
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, and 8-16 of copending Application No. 16/270,630 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1 and 8-11 of the instant application and claims 1-16 of the reference application are both directed to a cleaning composition comprising of (a) a glycogen branding enzyme of SEQ ID NO:1, (b) Bacillus sp722 amylase, and (c) anion surfactants as the cleaning adjunct, wherein the composition has a pH from about 7.5 to about 8.9 or less than 9 for a 1 wt% solution in deionized water.  Claim 12 of the reference application recites a cleaning composition comprising a protease, which corresponds to claim 19 of the instant application.  The polypeptide of SEQ ID NO:1 of the instant application and the polypeptide of SEQ ID NO:1 of the reference application are identical.
A cleaning composition comprising from 0.05 to 10 mg of a glycogen debranching enzyme per gram of the cleaning composition is a specific embodiment of the cleaning composition of the claims of the reference application, see page 8, lines 24-30 of the reference application.  The specification of the reference application supports a cleaning composition comprising from 0.05 to 10 mg of a glycogen debranching enzyme per gram of the cleaning composition that would anticipate claims 1, 8-11 and 19 of the instant application.  Therefore, Claims 1, 8-11, and 19 of the instant application cannot be considered patentably distinct over claims 1-3, 5-6, and 8-16 of the reference application when there is specifically recited embodiment that would anticipate claims 1, 8-11, and 19 of the instant application.  Alternatively, claims 1, 8-11, and 19 of the instant application cannot be considered patentably distinct over claims 1-3, 5-6, and 8-16  of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1-3, 5-6, and 8-16 of the reference application by selecting a specifically disclosed embodiment that supports those claimed, i.e. cleaning composition comprising from 0.05 to 10 mg of a glycogen debranching enzyme per gram of the cleaning composition.  One of ordinary skill in the art would have been motivated to do this because the embodiments claimed in the instant claims are disclosed as being specific embodiment within claims 1-3, 5-6, and 8-16 of the reference application.
Therefore, the conflicting claims are not patentably distinct from each other.    

Applicant has requested that the rejection be held in abeyance until there is an indication of allowable subject matter.

Conclusion

	Claims 1, 7-11, and 13-19 are pending.

	Claims 7 and 13-18 are withdrawn.

	Claims 1, 8-11, and 19 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652        


                                                                                                                                                                                                Sequence alignment between the polypeptide of SEQ ID NO:1 of the instant application and the polypeptide of Song

GLGX_ECOBW
ID   GLGX_ECOBW              Reviewed;         657 AA.
AC   C4ZVY1;
DT   22-SEP-2009, integrated into UniProtKB/Swiss-Prot.
DT   28-JUL-2009, sequence version 1.
DT   11-DEC-2019, entry version 68.
DE   RecName: Full=Glycogen debranching enzyme {ECO:0000255|HAMAP-Rule:MF_01248};
DE            EC=3.2.1.196 {ECO:0000255|HAMAP-Rule:MF_01248};
DE   AltName: Full=Limit dextrin alpha-1,6-maltotetraose-hydrolase {ECO:0000255|HAMAP-Rule:MF_01248};
GN   Name=glgX {ECO:0000255|HAMAP-Rule:MF_01248}; OrderedLocusNames=BWG_3123;
OS   Escherichia coli (strain K12 / MC4100 / BW2952).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Enterobacteriaceae; Escherichia.
OX   NCBI_TaxID=595496;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=K12 / MC4100 / BW2952;
RX   PubMed=19376874; DOI=10.1128/jb.00118-09;
RA   Ferenci T., Zhou Z., Betteridge T., Ren Y., Liu Y., Feng L., Reeves P.R.,
RA   Wang L.;
RT   "Genomic sequencing reveals regulatory mutations and recombinational events
RT   in the widely used MC4100 lineage of Escherichia coli K-12.";
RL   J. Bacteriol. 191:4025-4029(2009).
CC   -!- FUNCTION: Removes maltotriose and maltotetraose chains that are
CC       attached by 1,6-alpha-linkage to the limit dextrin main chain,
CC       generating a debranched limit dextrin. {ECO:0000255|HAMAP-
CC       Rule:MF_01248}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Hydrolysis of (1->6)-alpha-D-glucosidic linkages to branches
CC         with degrees of polymerization of three or four glucose residues in
CC         limit dextrin.; EC=3.2.1.196; Evidence={ECO:0000255|HAMAP-
CC         Rule:MF_01248};
CC   -!- PATHWAY: Glycan degradation; glycogen degradation. {ECO:0000255|HAMAP-
CC       Rule:MF_01248}.
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 13 family.
CC       {ECO:0000255|HAMAP-Rule:MF_01248}.
DR   EMBL; CP001396; ACR63372.1; -; Genomic_DNA.
DR   RefSeq; WP_000192523.1; NC_012759.1.
DR   SMR; C4ZVY1; -.
DR   CAZy; CBM48; Carbohydrate-Binding Module Family 48.
DR   CAZy; GH13; Glycoside Hydrolase Family 13.
DR   PRIDE; C4ZVY1; -.
DR   EnsemblBacteria; ACR63372; ACR63372; BWG_3123.
DR   KEGG; ebw:BWG_3123; -.
DR   HOGENOM; HOG000239197; -.
DR   KO; K02438; -.
DR   OMA; WWQEGDG; -.
DR   BioCyc; ECOL595496:BWG_RS17235-MONOMER; -.
DR   UniPathway; UPA00165; -.
DR   GO; GO:0004133; F:glycogen debranching enzyme activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0005980; P:glycogen catabolic process; IEA:UniProtKB-UniRule.
DR   Gene3D; 2.60.40.10; -; 1.
DR   Gene3D; 2.60.40.1180; -; 1.
DR   HAMAP; MF_01248; GlgX; 1.
DR   InterPro; IPR040784; GlgX_C.

DR   InterPro; IPR004193; Glyco_hydro_13_N.
DR   InterPro; IPR013780; Glyco_hydro_b.
DR   InterPro; IPR022844; Glycogen_debranch_bac.
DR   InterPro; IPR011837; Glycogen_debranch_GlgX.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   InterPro; IPR013783; Ig-like_fold.
DR   InterPro; IPR014756; Ig_E-set.
DR   Pfam; PF00128; Alpha-amylase; 1.
DR   Pfam; PF02922; CBM_48; 1.
DR   Pfam; PF18390; GlgX_C; 1.
DR   SMART; SM00642; Aamy; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   SUPFAM; SSF81296; SSF81296; 1.
DR   TIGRFAMs; TIGR02100; glgX_debranch; 1.
PE   3: Inferred from homology;
KW   Carbohydrate metabolism; Glycogen metabolism; Glycosidase; Hydrolase.
FT   CHAIN           1..657
FT                   /note="Glycogen debranching enzyme"
FT                   /id="PRO_1000214104"
FT   ACT_SITE        336
FT                   /note="Nucleophile"
FT                   /evidence="ECO:0000255|HAMAP-Rule:MF_01248"
FT   ACT_SITE        371
FT                   /note="Proton donor"
FT                   /evidence="ECO:0000255|HAMAP-Rule:MF_01248"
FT   SITE            443
FT                   /note="Transition state stabilizer"
FT                   /evidence="ECO:0000255|HAMAP-Rule:MF_01248"
SQ   SEQUENCE   657 AA;  73577 MW;  AA9EFC1F67FD0420 CRC64;

  Query Match             100.0%;  Score 3615;  DB 1;  Length 657;
  Best Local Similarity   100.0%;  
  Matches  657;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTQLAIGKPAPLGAHYDGQGVNFTLFSAHAERVELCVFDANGQEHRYDLPGHSGDIWHGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTQLAIGKPAPLGAHYDGQGVNFTLFSAHAERVELCVFDANGQEHRYDLPGHSGDIWHGY 60

Qy         61 LPDARPGLRYGYRVHGPWQPAEGHRFNPAKLLIDPCARQIDGEFKDNPLLHAGHNEPDYR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LPDARPGLRYGYRVHGPWQPAEGHRFNPAKLLIDPCARQIDGEFKDNPLLHAGHNEPDYR 120

Qy        121 DNAAIA PKCVVVVDHYDWEDDAPPRTPWGSTIIYEAHVKGLTYLHPEIPVEIRGTYKALG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DNAAIA PKCVVVVDHYDWEDDAPPRTPWGSTIIYEAHVKGLTYLHPEIPVEIRGTYKALG 180

Qy        181 HPVMINYLKQLGITALELLPVAQFASEPRLQRMGLSNYWGYNPVAMFALHPAYACSPETA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HPVMINYLKQLGITALELLPVAQFASEPRLQRMGLSNYWGYNPVAMFALHPAYACSPETA 240

Qy        241 LDEFRDAIKALHKAGIEVILDIVLNHSAELDLDGPLFSLRGIDNRSYYWIREDGDYHNWT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LDEFRDAIKALHKAGIEVILDIVLNHSAELDLDGPLFSLRGIDNRSYYWIREDGDYHNWT 300

Qy        301 GCGNTLNLSHPAVVDYASACLRYWVETCHVDGFRFDLAAVMGRTPEFRQDAPLFTAIQNC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GCGNTLNLSHPAVVDYASACLRYWVETCHVDGFRFDLAAVMGRTPEFRQDAPLFTAIQNC 360

Qy        361 PVLSQVKLIAEPWDIAPGGYQVGNFPPLFAEWNDHFRDAARRFWLHYDLPLGAFAGRFAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PVLSQVKLIAEPWDIAPGGYQVGNFPPLFAEWNDHFRDAARRFWLHYDLPLGAFAGRFAA 420


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SSDVFKRNGRLPSAAINLVTAHDGFTLRDCVCFNHKHNEANGEENRDGTNNNYSNNHGKE 480

Qy        481 GLGGSLDLVERRRDSIHALLTTLLLSQGTPMLLAGDEHGHSQHGNNNAYCQDNQLTWLDW 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GLGGSLDLVERRRDSIHALLTTLLLSQGTPMLLAGDEHGHSQHGNNNAYCQDNQLTWLDW 540

Qy        541 SQASSGLTAFTAALIHLRKRIPALVENRWWEEGDGNVRWLNRYAQPLSTDEWQNGPKQLQ 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SQASSGLTAFTAALIHLRKRIPALVENRWWEEGDGNVRWLNRYAQPLSTDEWQNGPKQLQ 600

Qy        601 ILLSDRFLIAINATLEVTEIVLPAGEWHAIPPFAGEDNPVITAVWQGPAHGLCVFQR 657
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ILLSDRFLIAINATLEVTEIVLPAGEWHAIPPFAGEDNPVITAVWQGPAHGLCVFQR 657